t c memo united_states tax_court martin h tonn and lorraine a tonn petitioners v commissioner of internal revenue respondent docket no filed date martin h tonn and lorraine a tonn pro sese bric w johnson for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for partial summary_judgment filed pursuant to rule ’ the issues presented are whether the amounts ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - and characterizations of gross_income determined in the notices of deficiency are correct and whether petitioners incurred a loss in which they may use to offset their gross_income for and background respondent determined deficiencies in petitioners’ federal income taxes and additions to tax as follows mr tonn additions to tax_year deficiency sec_6651 a sec_6654 sec_592 dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure mrs tonn additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure in the notices of deficiency respondent determined the following amounts and characterizations of petitioners’ gross_income mr tonn year interest_income self-employment_income rental income dollar_figure dollar_figure -- big_number -- big_number dollar_figure mrs tonn year self-employment_income dollar_figure big_number on date respondent filed a request for admissions containing admissions setting forth the same amounts and characterizations of gross_income determined in the notices of deficiency sent to petitioners petitioners filed the following answer to respondent’s request for admissions in response to your request for admission dated date we wish to state we had a major change_of office personnel in date much of the information you have requested has been either lost or misplaced we will have to assume that the items are correct as listed in your request in their amended petition petitioners contend that on date respondent’s agents conducted a seizure at interstate energy enterprises inc ’s iebei manufacturing_facility which was wrongful illegal and unconstitutional and caused the loss of petitioners’ property and business petitioners’ position in their amended petition is that the damages caused by the seizure activities should be taken into consideration when calculating their personal income taxes for the years since the amount of the loss that petitioners claim they are entitled to is based on the value of mr tonn’s labor over a period of years prior to mr tonn developed an 7on date this court entered an order dismissing for lack of jurisdiction all years subsequent to with the exception of petitioners’ taxable years and and mr tonn’s taxable_year - on-farm energy plant in mr tonn sold the on-farm energy plant to laurington corp laurington his wholly owned corporation under the terms of the sale payments were to be made in installments between and laurington sold the on-farm energy plant to three partnerships payments were also to be made in installments the three partnerships were laurington energy properties independent energy systems i and independent energy systems ii collectively the alternative_energy entities before the alternative_energy entities entered into a royalty agreement with ieei whereby iehei agreed to manufacture and sell on-farm energy plants and pay the alternative_energy entities royalties on the sales teei owned or leased property in kiel wisconsin where it planned to manufacture on-farm energy equipment sometime before date respondent filed liens against the property of ieei on date respondent’s agents entered the property of the ieei plant in kiel wisconsin and posted a notice of seizure on the same day respondent’s agents went to citizens state bank in kiel wisconsin and agreed to discharge the liens against the ieei property in exchange for the payment of dollar_figure citizens state bank was a creditor of ieei and also had liens against the ieei property the payment the on-farm energy plant was an ethanol-based power system for farms - - of dollar_figure from citizens state bank to respondent was credited against ieei’s outstanding tax_liabilities discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 101_tc_294 61_tc_861 rule a provides that either party may move for a summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment 1s appropriate where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir respondent as the moving party bears the burden of proving that no genuine issue exists as to any material fact and that he is entitled to judgment as a matter of law see 100_tc_32 85_tc_527 once a motion for summary_judgment is made and supported the nonmoving party must do more than merely allege or deny facts in its pleadings it must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party rule d accord 477_us_317 n sundstrand corp v commissioner supra pincite in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party see bond v commissioner supra pincite naftel v commissioner supra pincite petitioners do not dispute the authenticity of any of the exhibits attached to respondent’s motion for partial summary_judgment nor have they claimed that they did not make the representations contained therein however petitioners argue that some of the factual allegations made by respondent are in dispute after reviewing the materials filed by both parties we find that there is no genuine issue as to any of the material facts that we have set forth in the background section of this opinion a significant undisputed factual allegation is that the amount of the loss that petitioners claim they are entitled to is based on the value of mr tonn’s labor only disputes over facts that might affect the outcome of the suit under the governing law will properly preclude the entry of summary_judgment factual disputes that are irrelevant or unnecessary will not be counted 477_us_242 the first issue is whether the amounts and characterizations of gross_income determined in the notices of deficiency are correct respondent filed a request for admissions setting forth - j- the same amounts and characterizations of gross_income determined in the notices of deficiency sent to petitioners in their answer petitioners claim that they do not have the necessary records to verify the request for admissions and state that they assume the requested admissions are accurate we deem petitioners’ response a concession as to the amounts and characterizations of gross_income determined in the notices of deficiency for the years in issue see rule c the remaining issue for purposes of respondent’s motion is whether petitioners incurred a loss in which they may use to offset their gross_income for the years in issue petitioners argue that they may offset their gross_income with a carryforward loss that they claim was caused by respondent’s illegal and unconstitutional seizure activities against assets of ieei the alternative_energy entities and mr tonn in march of petitioners present lengthy arguments in support of their contention that respondent’s agents engaged in illegal and unconstitutional collection activities we generally do not address such arguments see eg kerr v commissioner 5_bta_1073 we note that petitioners have pursued their claims that respondent’s agents engaged in illegal and unconstitutional collection activities in district_court but those claims have been unsuccessful see eg tonn v united_states 210_f3d_379 8th cir tonn v united_states aftr 2d d minn affd without published opinion 108_f3d_1382 8th cir 847_fsupp_711 d minn affd sub nom 27_f3d_1356 8th cir petitioners also contend that they did not receive notice of the alleged seizure in march of and thus the property seized must be returned this argument does not bear on the issue of whether petitioners are entitled to continued --- - respondent alleges that petitioners are claiming a loss of dollar_figure which is the value placed by petitioners on the labor contributed by mr tonn over the years prior to for developing the on-farm energy systems in response to this specific allegation petitioners state that the value was not placed by petitioners the value was determined by russell associates appraisal of alternative_energy equipment in an exhibit attached to respondent’s motion mr tonn states that he suffered a loss of approximately dollar_figure as a result of the date collection activities respondent also presented a document obtained through informal_discovery in which respondent posed the following question please state the total amount of loss you suffered from the date seizure petitioners responded that a loss of alternative_energy equipment and appraisal was left with eric johnson district council pincite-01 continued offset their gross_income for the years in issue with a claimed loss thus we find it unnecessary to address it -respondent posed the following question to petitioners during informal_discovery please provide a calculation of your basis in the on-farm energy plant i1 e your costs and efforts involved in creating the on-farm energy plant prior to the sale to laurington corporation and any substantiating documentation in response petitioners stated that russell associates appraisal was left with eric johnson of the irs district council’s office during the date meeting meeting dollar_figure alternative_energy_property only the response further states that loss of ieei property not part of this claim the appraisal by russell associates was performed to estimate the value of the prototype farm energy system equipment and technology which was sold to the alternative_energy entities the appraisal values mr tonn’s labor for the years through at dollar_figure petitioners admit that they were not the taxpayers in the alleged seizure activities in march of and that they are not seeking damages for any property owned by ieei ’ petitioners argue that the value of mr tonn’s labor was in the hard assets of the equipment of the alternative_energy entities additionally petitioners claim that the alleged seizure activities wrongfully confiscated tonn’s labor contribution in inventory and equipment and these activities destroyed tonn’s hope for future income from the sales of the seized property and equipment petitioners do not dispute respondent’s factual allegations that petitioners are claiming a loss of dollar_figure ‘the appraisal valued the equipment components at dollar_figure and the research_and_development investment at dollar_figure after adjusting for other factors the appraisal concluded that the value of the prototype equipment was dollar_figure the appraisal contains a table valuing the labor put into the equipment and then allocating that labor to different components of the eguipment ‘thus petitioners could not have incurred a loss with respect to any property owned by ieei see eg 51_tc_746 -- - and the dollar_figure is properly characterized as the value of mr tonn’s labor as determined by the appraisal performed by russell associates in viewing the factual materials and the inferences drawn from them in the light most favorable to petitioners we find that their pleadings raise claims for a deduction or loss under sec_162 sec_165 and sec_166 it appears that petitioners are arguing that they are entitled to a loss for either the value of mr tonn’s labor which petitioners will not recover because of the alleged collection activities of respondent or the amount of the payments that laurington failed to make to petitioners under the installment_sale for the on-farm energy equipment in either situation petitioners are not entitled to a deduction or loss as a matter of law the value of labor performed by a taxpayer does not constitute an amount_paid or incurred and for that reason a cash_basis taxpayer is not entitled to deduct the value of his or her own labor as a business_expense under sec_162 632_f2d_6 6th cir an exhibit signed by mr tonn that sets forth a summary of his claim is attached to respondent’s motion for partial summary_judgment in the document mr tonn claims that as a result of the seizure activities in date laurington was unable to make installment payments to mr tonn mr tonn further states that the dollar_figure loss flowed from the date seizure activities and included receivables from the laurington corporation relating to the energy equipment research inventory equipment manufactured goods and vehicles affg tcmemo_1978_274 84_tc_809 affd without published opinion 800_f2d_260 4th cir 51_tc_746 thus a taxpayer is not entitled to a deduction for the imputed value of services which he has not been required to report as income see maniscalco v commissioner supra pincite grant v commissioner supra pincite rink v commissioner supra pincite petitioners make no allegation that they reported the dollar_figure of claimed losses on any of their federal_income_tax returns and they represented that they were cash_basis taxpayers for the years in issue ’ sec_165 provides in general for the deductibility of losses sustained by the taxpayer sec_166 provides in general for the deductibility of debt which becomes worthless during the taxable_year under both provisions the amount of the deduction is determined by reference to the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of the property see sec_165 and sec_166 the deduction of a bad_debt or a loss from gross_income in an exhibit attached to respondent’s motion for partial summary_judgment respondent asked petitioners whether they reported the sale of the on-farm energy plant to laurington corp on any of their federal_income_tax returns petitioners replied that i don’t believe it was because we were on a cash_basis and no cash was received petitioners have not disputed any of the exhibits attached to respondent’s motion and have referenced the exhibits in their arguments opposing respondent’s motion for partial summary_judgment - is limited to situations where the taxpayer has a basis in the item he is claiming a deduction or a loss on see 316_f2d_56 8th cir affg tcmemo_1962_77 92_tc_470 affd without published opinion 912_f2d_1466 5th cir 43_tc_897 24_tc_199 affd 247_f2d_233 2d cir 8_tc_622 it is well established that a cash_basis taxpayer is not entitled to a deduction under sec_165 for the loss of potential unreported income see 313_us_28 464_f2d_358 3d cir affg tcmemo_1971_131 17_tc_14 additionally a cash_basis taxpayer is not entitled to a deduction under sec_166 for an income item when the item has never been reported in income see 64_tc_598 14_tc_1111 garrison v commissioner tcmemo_1994_200 affd without published opinion 67_f3d_299 6th cir a short_form for stating the rule might thus be that the process of establishing a basis for an income item consists in effect of reporting it in the taxpayer’s gross_income for tax purposes o’meara v commissioner supra pincite petitioners do not dispute respondent’s specific allegation - - that the amount of the deduction or loss they are claiming is based on the value of mr tonn’s labor courts have consistently and uniformly held that a taxpayer has no basis in his labor see 784_f2d_1006 9th cir 687_f2d_264 8th cir affg per curiam tcmemo_1981_506 82_tc_403 80_tc_1111 petitioners are claiming a loss of dollar_figure petitioners do not dispute that this amount was determined in the appraisal by russell associates in which the amount is attributed to the value of mr tonn’s labor petitioners have not alleged that they reported in their gross_income the amount due from laurington under the installment_sale of the on-farm energy equipment or any amount attributable to mr tonn’s labor contribution to the on-farm energy equipment petitioners have represented that they were cash_method taxpayers for the years in issue accordingly the undisputed facts establish as a matter of law that petitioners are not entitled to a deduction or a loss for the years in issue an appropriate order will be issued granting respondent’s motion for partial summary_judgment
